 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 1 of 11 Page ID #:139



 1   AKIN GUMP STRAUSS HAUER & FELD LLP
     SUSAN K. LEADER (SBN 216743)
 2   ALI R. RABBANI (SBN 253730)
     JOSHUA A. RUBIN (SBN 308421)
 3   sleader@akingump.com
     arabbani@akingump.com
 4   rubinj@akingump.com
     1999 Avenue of the Stars, Suite 600
 5   Los Angeles, CA 90067-6022
     Telephone: 310.229.1000
 6   Facsimile: 310.229.1001
 7   Attorneys for Plaintiffs
 8
 9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12   BYD COMPANY LIMITED, and              Case No. 2:20-cv-05530-DMG-AGRx
     GLOBAL HEALTHCARE
13   PRODUCT SOLUTIONS, LLC                [Judge: Hon. Dolly M. Gee]
14                       Plaintiffs,       DECLARATION OF JOHN ZHUANG
                                           IN SUPPORT OF PLAINTIFFS’ EX
15         vs.                             PARTE APPLICATION FOR A
                                           TEMPORARY RESTRAINING
16   ALEXANDER KHAZAI, AARON               ORDER AND ORDER TO SHOW
     ARREDONDO, JAMES VAUGHN,              CAUSE REGARDING
17   DRIPSTONE LLC, ROBERTO                PRELIMINARY INJUNCTION
     BANKE, and DOES 1-50,
18
                         Defendants.
19                                         Date Action Filed: June 22, 2020
20
21
22
23
24
25
26
27
28
      DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
      FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                             PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 2 of 11 Page ID #:140



 1   I, John Zhuang, declare as follows:
 2         1.      I am a resident of the State of California, over the age of 18, and
 3   competent to make this declaration. I could and would testify as to the matters set forth
 4   herein, if called upon to do so.
 5         2.     I am counsel for Plaintiff Global Healthcare Product Solutions, LLC
 6   (“BYD Global”), which is a wholly owned subsidiary of BYD Company Ltd.
 7   (collectively with BYD Global, “BYD”). Except where otherwise stated, the
 8   information set forth herein is based on my personal knowledge obtained through the
 9   course of my duties at BYD. The information set forth herein is also based on my
10   review of the records and documents maintained in the regular course of BYD’s
11   business.
12         3.     I submit this declaration in support of BYD’s motion for a temporary
13   restraining order and preliminary injunction against Defendants Alexander Khazai,
14   Aaron Arredondo, James Vaugh, Dripstone, LLC, and Roberto Banke.
15         BYD’s Production & Sale of N95 Respirators
16         4.     BYD—which stands for “Build Your Dreams”—was founded in 1995 in a
17   small office in Shenzhen, China. Since its founding, the company has quickly grown
18   into an international organization, with over $17 billion in revenue in 2019, over 200
19   offices and campuses on every continent except Antarctica, and over 200,000 employees
20   globally. BYD has traditionally focused on renewable energies and clean transportation,
21   and is the world’s leading electric vehicle company.
22         5.     Over the past quarter century, BYD has invested millions in advertising and
23   marketing aimed at promoting its brand to customers globally. It has done so in part
24   through its registered “BYD” marks and “BYD” logo.
25         6.     In early 2020, in response to the outbreak of the COVID-19 global
26   pandemic, BYD decided to leverage its unparalleled infrastructure and production
27   capabilities in order to manufacture healthcare products to support the battle against the
28                                     1
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 3 of 11 Page ID #:141



 1   pandemic. BYD deployed its team of 3,000 engineers to quickly develop and mass
 2   produce virus-combatting healthcare products and personal protective equipment
 3   (“PPE”), including high quality protective face masks, surgical masks, respirators, hand
 4   sanitizers, and contactless infrared thermometers.
 5          7.    Currently, BYD is the world’s largest producer of high quality and U.S.
 6   National Institute for Occupational Safety and Health (“NIOSH”)-certified protective
 7   masks and respirators, with the industry-leading ability to make 50 million masks per
 8   day.
 9          8.    Like all BYD products, BYD’s certified protective masks are subject to
10   rigorous quality-control standards to ensure that all products offered under its BYD
11   Marks are consistent and of the highest quality.
12          9.    In March 2020, BYD Company Ltd. formed a wholly owned subsidiary
13   BYD Global. BYD Global is the exclusive authorized licensee of BYD’s trademarks,
14   and is tasked with selling BYD’s masks, respirator masks, and other healthcare products
15   in North America.
16          10.   Since pivoting to the production of respirator masks and other healthcare
17   and PPE products in early 2020 to respond to the COVID-19 pandemic, BYD has made
18   efforts to protect its trademarks with respect to its masks and other protective healthcare
19   equipment by affixing its mark and logo, along with its “BYD Care” mark and logo, on
20   its masks and other PPE. BYD uses its trademarks in commerce to distinguish its masks
21   and PPE from others sold, and to indicate and signal the source of these masks and PPE.
22   Attached hereto as Exhibit 1 are examples of marketing materials that have been sent to
23   customers since March 2020, and which are used in connection with the sale of BYD-
24   branded PPE and other healthcare products.
25          11.   In April 2020, BYD reached a deal with the state of California to provide it
26   with 150 million masks per month, which would be used by healthcare providers and
27   first responders. BYD reached similar deals with governments in other states.
28                                     2
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 4 of 11 Page ID #:142



 1         12.    BYD has also applied for additional registrations for its BYD and BYD
 2   Care marks for masks and other PPE on an intent-to-use (“ITU”) basis as reflected in (i)
 3   U.S. ITU Trademark Application Serial No. 88/840,575, which covers the standard
 4   character BYD mark for protective gear for medical use, namely, masks, gloves,
 5   clothing items, hand sanitizers and medical thermometers; (ii) U.S. ITU Trademark
 6   Application Serial No. 88/840,620, which covers the standard character BYD Care mark
 7   for the same products; and (iii) U.S. ITU Trademark Application Serial No. 88/840,648,
 8   which covers the standard character BYD Cares mark for the same products. These
 9   applications were all made on March 19, 2020 and are currently pending.
10         13.    Since BYD made news through its decision to begin supplying masks and
11   respirators, media outlets have routinely used BYD’s various marks in articles and news
12   coverage. Based on this media coverage, I am informed and believe that the public is
13   more aware now than ever that BYD manufactures and sells under its BYD and BYD
14   Care marks N95 respirators and other PPE that is essential to protecting healthcare
15   personnel and workers from exposure to airborne particles associated with COVID-19
16   and other viruses.
17         14.    Because BYD’s respirator masks are often used by healthcare workers
18   interacting closely with those infected by the virus, the efficacy of these products is of
19   paramount importance. Over the past several months, BYD has worked around the
20   clock to seek approval and certification from domestic and international regulatory
21   agencies, including the U.S. Federal Drug Administration (“FDA”), the U.S. National
22   Institute for Occupational Safety and Health (“NIOSH”), CE in the European Union, the
23   Australian Register of Therapeutic Goods, and others.
24         15.    BYD’s efforts to obtain NIOSH certification for its N95 masks have been
25   well-publicized. NIOSH certification was a condition of BYD’s contract with the state
26   of California, and BYD’s securing of the certification on June 7 made headlines in
27   numerous publications, including the Los Angeles Times and Wall Street Journal.
28                                     3
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 5 of 11 Page ID #:143



 1         16.    Because of these widespread publications describing the process by which
 2   BYD’s N95 respirator masks obtained NIOSH certification, I believe that consumers
 3   associate BYD masks and respirators with the stringent specifications required of
 4   NIOSH.
 5         17.    BYD is the sole manufacturer of BYD N95 respirator masks, and BYD
 6   Global is the sole entity that is authorized to distribute these masks on behalf of BYD in
 7   North America.
 8         18.    Although they are sometimes referred to generally as “masks,” there are
 9   varying categories of protective medical face coverings that BYD produces and which
10   can be worn to prevent the transmittal of COVID-19. The most protective and highly-
11   regulated coverings are referred to as “respirators” or “respirator masks.” These masks
12   are designed to form a tight seal over the mouth and nose and to keep out almost all air
13   particles. One class of respirator masks are N95 masks, which are highly regulated and
14   are required to filter at least 95% of airborne particles. The next level down in terms of
15   protection are “surgical masks,” which are required to be certified as ASTM Level 2.
16   Finally, masks that do not meet the ASTM Level 2 requirements to be surgical masks
17   are simply referred to as “masks.”
18         Defendants’ Conduct
19         19.    BYD’s customers have recently begun reporting suspicious activity from
20   individuals professing to have in their possession, and offering to sell, hundreds of
21   thousands or even millions of “BYD masks.”
22         20.    I am informed and believe that Alexander Khazai, Aaron Arredondo, James
23   Vaughn, Dripstone, LLC, Roberto Banke, (collectively “Defendants”) and others, have
24   sold or attempted to sell counterfeit and/or unauthorized BYD masks. I am informed
25   and believe that these counterfeit masks are manufactured and distributed by an
26   unknown Doe Defendant located in China, or by a number of Doe Defendants in China
27   acting in concert.
28                                     4
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 6 of 11 Page ID #:144



 1         21.    None of the Defendants are authorized brokers or sellers of BYD products.
 2   Further, BYD has not sold masks to any of the Defendants. On information and belief,
 3   none of the Defendants would have conceivably been able to purchase from BYD the
 4   amount of masks they were and are offering for sale. The sheer number of counterfeit
 5   masks of which BYD is aware (which is likely far less than the actual number of
 6   counterfeit masks), along with the sophistication of the copying technique, suggest that
 7   these masks are suggest one or a small number of large Chinese manufacturers
 8   producing these counterfeit N95 respirator masks and using distributors in the United
 9   States. Moreover, the fact that these counterfeit sellers are specifically targeting BYD’s
10   customers suggests coordination with a common source that has knowledge of BYD’s
11   customers and distribution channels.
12         22.    The Defendants do not, and never have, represented BYD or BYD Global,
13   and neither BYD nor BYD Global have ever authorized Defendants, or any of their
14   affiliates, agents, or employees to manufacture, distribute, advertise, market, offer for
15   sale, receive payments on BYD’s or BYD Global’s behalf, escrow funds on BYD’s or
16   BYD Global’s behalf, and/or sell BYD-branded N95 respirator masks.
17         23.    Even if some of the respirator masks Defendants are offering for sale turn
18   out to have been originally manufactured by BYD in China, Defendants’ unauthorized
19   offerings of these BYD masks for sale and corresponding use of BYD’s marks still
20   exposes significant risk to end-user and likewise exposes BYD to the likelihood of
21   irreparable damage to its brand and trademarks. As explained above, N95 respirator
22   masks must meet rigorous standards and obtain certification from NIOSH and the FDA
23   before the masks can be sold in the United States. These certifications are different and
24   more stringent than those in China, where BYD also sells respirator masks. When
25   unapproved sellers offer BYD respirator masks into the stream of commerce, BYD has
26   no means of verifying either when the masks were manufactured or whether they have
27   met the rigorous standards necessary in order to obtain regulatory approval for sale in
28                                     5
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 7 of 11 Page ID #:145



 1   the United States. Furthermore, even if the BYD respirator masks have proper
 2   certification, when these masks are trafficked through unauthorized channels, there is a
 3   risk that they will be damaged or stored in improper conditions, which can compromise
 4   the integrity of the masks and diminish their efficacy. The sale of compromised masks
 5   not only damages BYD’s brand but, more importantly, it can create hazardous health
 6   issues for the end users. Thus, even if the masks that Defendants are offering to sell are
 7   in fact “BYD masks,” Defendants’ representations that the masks are NIOSH certified
 8   BYD N95 masks, and their representations that Defendants are authorized and approved
 9   sellers, are false, misleading, and deceptive.
10                Alexander Khazai
11         24.    In June 2020, BYD was contacted by Geliang Zhao (“Zhao”) of T&G
12   Trading Company, LLC, who reported that he had received messages from Defendant
13   Alexander Khazi (“Khazai”) on the Software Application Whatsapp, in which Khazi
14   was offering to sell customers what appeared to be boxes of BYD branded N95 masks.
15         25.    Khazai is not an authorized broker or seller of BYD products. The
16   thousands of boxes in the photographs and videos do not appear to contain authentic
17   BYD N95 respirator masks. Rather, they appear to be compelling counterfeits. The
18   boxes are designed to look exactly like the boxes which hold authentic BYD N95
19   respirator masks.
20         26.    I believe that the masks in the photographs and videos sent by Khazai are
21   counterfeit, because BYD Global has not sold masks to Khazai, nor would Khazai have
22   conceivably been able to purchase the amount of masks shown in the photographs and
23   videos on the secondary market.
24                Aaron Arredondo and James Vaugn
25         27.    On or about May 22, 2020, I was informed by Alex Pal, Chief Counsel at
26   the Govenor’s Office of Emergency Services (“Cal OES”), that his office received a
27   communication from Defendant James Vaughn (“Vaughn”), who represented that he
28                                     6
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 8 of 11 Page ID #:146



 1   was selling BYD N95 respirator masks. Mr. Pal forwarded me the email
 2   communication. Attached as Exhibit 2 is a true copy of the email communication Mr.
 3   Pal forwarded to me.
 4         28.    I confirmed that BYD has no records of authorizing an individual named
 5   James Vaughn to sell or distribute BYD N95 respirator masks. For that reason, the
 6   masks Vaughn was offering to sell were likely counterfeits.
 7         29.    I reviewed the “spec sheets” that Vaughn sent to Cal OES and confirmed
 8   that the images of included BYD trademarks and logos. Attached as Exhibit 3 are true
 9   and correct copies of the spec sheets that Vaughn emailed to Cal OES.
10         30.    On or about May 22, 2020, in an effort to investigate the potential
11   counterfeit offerings, I called the number listed in the communication from James
12   Vaughn. I identified myself as a colleague of the Cal OES representative who had
13   received the solicitation from Vaugh and requested confirmation that Vaughn, “ha[d] 10
14   million NIOSH N95 masks from BYD that you can sell us,” and Vaughn responded in
15   the affirmative.
16         31.    Vaughn then patched in another individual who he described as his
17   “supplier,” who identified himself as Aaron Arredondo. Arredondo stated that he was
18   based out of Los Angeles and Orange County. He represented to me that he did not
19   work for anyone, and that the masks were being offered through his company Lotus 8
20   Holdings, which he later stated was a C corporation.
21         32.    I asked where the BYD masks were located and how soon they could be
22   delivered, and Arredondo stated that there were 5 million BYD masks that were
23   available for purchase currently located in Los Angeles and that “there will be more
24   behind them.”
25         33.    Arredondo also specifically represented that the masks he was offering for
26   sale were the ones that had been produced by BYD in fulfillment of BYD’s contract
27
28                                     7
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 9 of 11 Page ID #:147



 1   with the state of California. I responded that I would be in contact with him for more
 2   information about any potential order.
 3         34.    In reality, neither Vaughn nor Arredondo are authorized brokers or sellers
 4   of BYD products. On information and belief, they did not have in their possession
 5   millions of authentic BYD N95 masks.
 6         35.    Shortly after my conversation with Vaughn and Arredondo, I filed a
 7   complaint with the FBI’s Internet Crime Complaint Center, and I referred to matter to
 8   the United States Department of Justice. A true and correct copy of the complaint I filed
 9   on May 22, 2020 is attached hereto as Exhibit 4.
10                Dripstone LLC
11         36.    On or about May 28, 2020, BYD was informed by Progressive Animal
12   Wellness, a veterinary clinic, that it had ordered and received a shipment of BYD-
13   branded KN95 respiratory masks that it suspected were counterfeit. Progressive Animal
14   Wellness attached photographs of the masks which demonstrate that the masks were
15   affixed with the BYD trademark and logo. True and correct copies of the email and
16   attachements that BYD received from Progressive Animal Wellness are attached hereto
17   as Exhibit 5.
18         37.    Although the masks that Progressive Animal Wellness received were
19   affixed with the BYD mark, the masks in the photograph appear to be an early version
20   of the KN95 masks that BYD never sold or approved for sale in the United States.
21   These early KN95 respirator masks do not meet the requisite specifications for sales in
22   the United States.
23         38.    The representative from Progressive Animal Wellness, Jennifer Shagensky,
24   informed me that she had purchased these masks from the website DripstoneLLC.com,
25   which is the website for Dripstone, LLC (“Dripstone”).
26                Roberto Banke
27
28                                     8
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 10 of 11 Page ID #:148



 1         39.    On or around June 15, 2020, a BYD Global customer forwarded to one of
 2   my colleagues a video the customer had received from an individual Roberto Banke.
 3         40.    I have reviewed Exhibit 1 to the Declaration of Bob Smoley, which is a
 4   true and correct copy of the video that the customer sent to BYD on or about June 15,
 5   2020, which BYD will provide to the Court under separate cover.
 6         41.     On information and belief, Banke is the owner and chief executive officer
 7   of Banke Global Distribution (“Banke Global”), which holds itself out as a foodservice
 8   distributor in Fountain Valley, California.
 9         42.    Neither Banke nor Banke Global is an authorized broker or seller of BYD
10   products. Banke and Banke Global do not, and never have, represented BYD or BYD
11   Global, and neither BYD nor BYD Global has ever authorized Banke, Banke Global, or
12   any of their affiliates, agents, or employees to manufacture, distribute, advertise, market,
13   offer for sale, receive payments on BYD’s or BYD Global’s behalf.
14         43.    I believe that the boxes shown in the video do not contain authentic BYD
15   N95 respirator masks, and they are in fact counterfeit. I believe that the masks are
16   counterfeit, because BYD Global has not sold masks to Banke, nor would Banke or
17   anyone Banke is working with have conceivably been able to purchase the amount of
18   masks shown in the video on the secondary market
19         Irreparable Harm
20         44.    In addition to Defendants, on information and belief, other parties are
21   attempting similar scams involving the unauthorized sale and distribution of counterfeit
22   BYD branded masks. BYD is actively investigating and/or pursuing claims against
23   these bad actors.
24         45.    By falsely holding themselves out as parties affiliated with or authorized by
25   BYD to sell BYD N95 respirator masks, and by using BYD’s Marks to advance this
26   false representation of affiliation, Defendants are causing immediate, irreparable and
27   immeasurable harm to BYD’s brand and reputation.
28                                     9
     DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING
                            PRELIMINARY INJUNCTION
 Case 2:20-cv-05530-DMG-AGR Document 18 Filed 06/25/20 Page 11 of 11 Page ID #:149



 1         46.    Defendants’ conduct is also particularly damaging to BYD’s brand
 2   reputation in this district, as potential BYD customers are in receipt of counterfeit BYD
 3   PPE and N95 respirator masks which will likely not perform as intended because they
 4   are not designed to BYD’s rigorous standards, and as a result, are unlikely to provide
 5   sufficient protection from COVID-19 infections to front line workers.
 6         47.    Defendants are using the established BYD marks to create the false
 7   impression that they are authorized to solicit large orders for N95 respirator masks.
 8         48.     The false impressions that BYD’s N95 respirator masks and other PPE are
 9   inadequate will undoubtedly harm BYD’s reputation. It is unknown how long it may
10   take, if ever, to repair that damage, what measures, if any will work, and how much
11   those measures may cost.
12         49.    In addition to threatening the credibility of the BYD brand, Defendants’
13   conduct is likely to result in a diversion of critical resources, which places lives at risk.
14   These resources include the time spent by healthcare providers to pursue
15   false/fraudulent leans and the money spent to purchase products at inflated prices, as
16   buyers are pressured to place large orders swiftly for essential PPE.
17         50.    I declare under penalty of perjury under the laws of the United States that
18   the foregoing is true and correct.
19
     Executed this 24th Day of June, 2020 at Los Angeles, California.
20
21
22                                            Respectfully submitted,
23
24                                            John Zhuang

25
26
27
28                                                 10
          DECLARATION OF JOHN ZHUANG IN SUPPORT OF PLAINTIFFS’ MOTION FOR A
          TEMPORARY RESTRAINING ORDER AND TO SHOW CAUSE FOR PRELIMINARY
                                   INJUNCTION
